Title: To James Madison from James Monroe, 3 April 1815
From: Monroe, James
To: Madison, James


                    
                        
                            Dear Sir
                        
                        Washington april 3. 1815.
                    
                    I have received yours of the 29th. ulto: with the project of a letter in reply to adml. Cochrane. The alterations suggested will improve it, tho’ I doubt whether I ought to enter into the subject with him. It may produce an insulting reply. I am inclined to think that it will be better to communicate with Mr Baker on the subject. I am endeavouring to collect proof of the most material facts, in the lower counties on this river & elsewhere, which I should be glad to obtain before I send in my answer.
                    A late letter from Genl. Pinckney showing that the British commanders in that quarter concurrd in the construction of the art: respecting slaves with those on this Bay, and that no time was to be lost in obtaining the interference of Mr Baker, if practicable I wrote him a letter of which the enclosed is a copy. I have not recd. his answer, but have no expectation of a satisfactory one.
                    Mr Dallas is expected here in a few days. Col Coles says that he will resign in a month or two.
                    The detachment of the squadron intended for the mediterranean, which the secry of the navy says will be commanded by Com: Decatur, will be ready for sea, in a short time. Mr Shaler will go in it. He will proceed to New york, immediately on his return from norfolk, which may be expected the latter end of this week. He will be united, as you seemd to have decided, with the commander of the expedition. Shall this idea be applicable to Decatur, who goes in advance, as well as to Bainbridge? or in the first stage, be confind to Shaler, making the comn. joint & several? The secretary of the navy is of the former opinion. What sh⟨d⟩ be their instructions? Shd. they ⟨extend⟩ to peace without tribute?
                    We hope that Mrs. Madison’s indisposition, was the effect of the fatigue of the journey only, and not the epidemic. Mrs Monroe’s has not entirely left her. She has left her room, only, to join us at meals, but is in too delicate

a state to leave the house. I do not expect to get off before the middle, if even the latter end of this month.
                    Who ought to be the 4th: Brigr.? If Ripley ought he not to be brevetted, as the ground of the preference.
                    Our best respects to Mrs. Madison. We go to our daughter at Richmond or should be happy to call on you on our route home. Very respectfully and sincerely yours
                    
                        
                            Jas Monroe
                        
                    
                